Exhibit 10.5

 

SPONSOR SHARE FORFEITURE AGREEMENT

 

December 22, 2016

 

Hennessy Capital Acquisition Corp. II

700 Louisiana Street, Suite 900

Houston, Texas 77002

 

Daseke, Inc.

15455 Dallas Parkway, Suite 440

Addison, TX 75001

 

Re: Forfeiture of Founder Shares

 

Gentlemen:

 

Reference is made to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of the date hereof, by and among Hennessy Capital
Acquisition Corp. II, a Delaware corporation (“Parent”), HCAC Merger Sub, Inc.,
a Delaware corporation and wholly owned subsidiary of Parent, Daseke, Inc., a
Delaware corporation (the “Company”), and Don R. Daseke, solely in his capacity
as the Stockholder Representative pursuant to Section 11.01 thereof. Capitalized
terms used herein, but not defined herein, shall have the meanings ascribed to
them in the Merger Agreement.

 

In order to induce the Company and Parent to enter into the Merger Agreement and
to proceed with the Merger and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Hennessy Capital
Partners II LLC, a Delaware limited liability company (the “Sponsor”), and
Parent hereby agree, pursuant to this letter agreement (this “Letter
Agreement”), for the benefit of the Company, as follows:

 

  1. Immediately prior to (and contingent upon) the Closing, the Sponsor shall
forfeit to Parent the number of shares of Founder Common Stock equal to (a)
2,274,988, less (b) fifty percent (50.0%) of the Utilization Fee Shares (as
defined in the Backstop and Subscription Agreement (“Backstop Agreement”), dated
the date hereof, among Parent, the Sponsor and the signatories thereto) (such
shares, the “Founder Forfeited Shares”, and such forfeiture, the “Forfeiture”).

 

  2. To effect the Forfeiture, immediately prior to (and contingent upon) the
Closing:  (a) the Sponsor shall transfer the Founder Forfeited Shares to Parent
for cancellation and in exchange for no consideration; (b) Parent shall
immediately retire and cancel all of the Founder Forfeited Shares (and shall
direct Parent’s transfer agent (or such other intermediaries as appropriate) to
take any and all such actions incident thereto); and (c) the Sponsor and Parent
each shall (i) take such actions as are necessary to cause the Founder Forfeited
Shares to be retired and canceled, after which the Founder Forfeited Shares
shall no longer be issued or outstanding and (ii) provide the Company with
evidence that such retirement and cancellation has occurred.  

 

  3.

At Closing, Parent shall issue such number of new shares of Parent Common Stock
equal to (a) 2,274,988, less (b) fifty percent (50.0%) of the Utilization Fee
Shares (as defined in the Backstop Agreement) as part of the Closing Parent
Stock Consideration to the Common Stockholders of the Company in accordance
with, and subject to, the terms and conditions of the Merger Agreement.

 



 

 

 

  4. Prior to the Closing, the Sponsor shall not, directly or indirectly,
transfer or otherwise dispose of the Founder Forfeited Shares other than
pursuant to the Forfeiture.

 

  5. The Sponsor hereby represents and warrants to the Company, as of the date
hereof and as of the Closing, that the Sponsor owns, and holds of record, all of
the Founder Forfeited Shares, free and clear of all Liens and other obligations
in respect of the Founder Forfeited Shares.

 

  6. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof. This Letter Agreement may not be changed, amended, modified or
waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by all parties hereto.

 

  7. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
each of the other parties hereto. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the Sponsor and Parent and their respective successors and
assigns.

 

  8. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the Court of Chancery
of the State of Delaware (or, if the Court of Chancery of the State of Delaware
lacks jurisdiction, then in the applicable Delaware state court), or if under
applicable Law exclusive jurisdiction of such action is vested in the federal
courts, then the United States District Court for the District of Delaware, and
irrevocably submits to such jurisdiction and venue, which jurisdiction and venue
shall be exclusive, and (ii) waives any objection to such exclusive jurisdiction
and venue or that such courts represent an inconvenient forum.

 

  9.

Any notice, consent or request to be given in connection with any of the terms
or provisions of this Letter Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or facsimile transmission.

 

  10. This Letter Agreement shall immediately terminate, without any further
action by the parties hereto, at such time, if any, that the Merger Agreement is
terminated in accordance with its terms.

 

[Signature page follows]

 



 

 

 

  Sincerely,       HENNESSY CAPITAL PARTNERS II LLC       By: Hennessy Capital
LLC, its managing member         By: /s/ Daniel J. Hennessy   Name: Daniel J.
Hennessy   Title: Managing Member         HENNESSY CAPITAL ACQUISITION CORP. II
        By: /s/ Daniel J. Hennessy   Name: Daniel J. Hennessy   Title: Chief
Executive Officer

 



Acknowledged and Agreed:

 

DASEKE, INC.

        By: /s/ R. Scott Wheeler   Name: R. Scott Wheeler     Title: Executive
Vice President and Chief Financial Officer    

 

 

[Signature Page to Sponsor Share Forfeiture Agreement]

 



 

 